Case: 12-41291       Document: 00512307799           Page: 1    Date Filed: 07/15/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                              FILED
                                                                             July 15, 2013
                                     No. 12-41291
                                   Summary Calendar                          Lyle W. Cayce
                                                                                  Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

LUIS ALBERTO LUGO,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 2:11-CR-1162-1


Before BENAVIDES, HAYNES, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       Luis Alberto Lugo appeals the within-guidelines sentence imposed
following his guilty plea conviction of possession with intent to distribute
marijuana. Lugo does not argue that his 100 month sentence is substantively
unreasonable, but argues only that the district court committed procedural
error and incorrectly calculated the applicable guidelines range by imposing a



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 12-41291    Document: 00512307799      Page: 2   Date Filed: 07/15/2013

                                  No. 12-41291

two-level enhancement pursuant to U.S.S.G. §3B1.1(c). See Gall v. United
States, 552 U.S. 38, 51 (2007).
      Whether a defendant was a leader or organizer under § 3B1.1 is a factual
determination that we review for clear error. United States v. Villanueva, 408
F.3d 193, 204 (5th Cir. 2005). Given the record evidence that Lugo paid his
cousin to act as a scout for Lugo’s criminal activities, we cannot say that the
district court clearly erred. See id.; United States v. Turner, 319 F.3d 716, 725
(5th Cir. 2003)(“When the evidence demonstrates that a defendant directed
another in his drug trafficking activities . . . sentence enhancement under
§ 3B1.1(c) is appropriate.”)
      AFFIRMED.




                                       2